Citation Nr: 1640851	
Decision Date: 10/18/16    Archive Date: 11/08/16

DOCKET NO.  10-08 017	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois


THE ISSUES

1.  Entitlement to an initial, compensable disability rating for bilateral pes planus, currently evaluated as 0 percent disabling for the period from November 30, 2006, to March 25, 2014.

2.  Entitlement to a higher disability rating for bilateral pes planus, currently evaluated as 30 percent disabling for the period from March 26, 2014.


REPRESENTATION

Appellant represented by:	African American PTSD Association


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The Veteran served on active duty from February 1964 to February 1966.

This matter initially came to the Board of Veterans' Appeals (Board) on appeal from a March 2008 decision of the RO that, in pertinent part, granted service connection for bilateral pes planus evaluated as 0 percent (noncompensable) disabling effective November 30, 2006.  The Veteran timely appealed for a higher initial rating.

In September 2015, the Veteran testified during a video conference hearing before the undersigned at the RO.

In February 2016, the Board remanded the matter for additional development.  
In April 2016, VA's Appeals Management Center (AMC) increased the disability evaluation to 30 percent for bilateral pes planus, effective March 26, 2014. The Board is satisfied there was substantial compliance with its remand orders.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268, 271 (1998).  

Moreover, because higher evaluations are available for bilateral pes planus both before and after March 26, 2014; and the Veteran is presumed to seek the maximum available benefit for a disability, the claim remains on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

In April 2016, the Veteran contended that disabilities of his ankle, knees, and hip were attributed to, or secondary to his service-connected bilateral pes planus.  Effective March 24, 2015, VA amended its rules as to what constitutes a claim for benefits; such now requires that claims be made on a specific claim form prescribed by the Secretary, which is available online or at the local Regional Office.  The Veteran is advised that if he wishes to file claims for service connection, he do so using the prescribed form either in person or online (https://www.ebenefits.va.gov/ebenefits/).

The Court has recently held that a request for a TDIU, whether expressly raised by the Veteran or reasonably raised by the record, is not a separate "claim" for benefits, but rather, can be part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  The Board notes that the Veteran has not alleged that his service-connected disability prevents him from obtaining or maintaining substantially gainful employment.  The matter is not raised by the record, and the Board finds it unnecessary to remand the matter for further action.


FINDINGS OF FACT

1.  For the rating period from November 30, 2016, to March 25, 2014, the Veteran's bilateral pes planus has been manifested by objective evidence of tenderness on palpation of the feet, and accentuated pain on use of the feet; pronounced bilateral pes planus, marked deformity, and marked inward displacement and severe spasm of the Achilles tendon on manipulation that is not improved by orthopedic shoes or appliances, are not demonstrated.

2.  For the rating period from March 26, 2014, the Veteran's bilateral pes planus has been manifested by objective evidence of accentuated pain on use of the feet, complaints of swelling on use, and anatomical changes associated with bilateral pes planus; pronounced bilateral pes planus, marked deformity, and marked inward displacement and severe spasm of the Achilles tendon on manipulation that is not improved by orthopedic shoes or appliances, are not demonstrated.



CONCLUSIONS OF LAW

1.  For the period from November 30, 2016, to March 25, 2014, the criteria for an initial 30 percent disability rating for bilateral pes planus are met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.7, 4.71a, Diagnostic Code 5276 (2015).

2.  For the period from March 26, 2014, the criteria for a disability rating in excess of 30 percent for bilateral pes planus are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.7, 4.71a, Diagnostic Code 5276 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  

VA's duty to notify was satisfied by a January 2007 letter.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  The Veteran's claim on appeal has been fully developed and re-adjudicated by an agency of original jurisdiction after notice was provided.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

The Board concludes that VA's duty to assist has been satisfied.  All available records identified by the Veteran as relating to his claim have been obtained, to the extent possible. The RO or VA's Appeals Management Center (AMC) has obtained the Veteran's service treatment records and outpatient treatment records, and has arranged for VA examinations in connection with the claim on appeal, reports of which are of record and appear adequate.  The opinions expressed therein are predicated on a substantial review of the record and consideration of the Veteran's complaints and symptoms.  The Veteran has not identified, and the record does not otherwise indicate, any existing pertinent evidence that has not been obtained.

During the hearing the undersigned clarified the issues, explained the concept of higher evaluations, and helped to identify any pertinent evidence that was outstanding that might substantiate the claim.  The case was thereafter remanded for additional development, including examination.  The actions of the undersigned supplement VA's duties and comply with 38 C.F.R. § 3.103.

Given these facts, it appears that all available records have been obtained.  There is no further assistance that would be reasonably likely to assist the Veteran in substantiating the claim.  38 U.S.C.A. § 5103A(a)(2).

II.  Analysis

Service connection has been established for bilateral pes planus, effective November 30, 2006.  The RO has evaluated the Veteran's disability under Diagnostic Code 5276 as initially 0 percent (noncompensable) disabling based on mild symptoms relieved by shoe inserts; and as 30 percent disabling, effective March 26, 2014, based on evidence of accentuated pain on use.

Pursuant to Diagnostic Code 5276, a 0 percent (noncompensable) evaluation is warranted for mild bilateral acquired flatfoot where symptoms are relieved by built-up shoe or arch support.  A 10 percent evaluation is warranted for moderate bilateral acquired flatfoot where the weight-bearing lines are over or medial to the great toes and there is inward bowing of the tendo achillis and pain on manipulation and use of the feet.  A 30 percent evaluation is warranted for severe bilateral acquired flatfoot manifested by marked deformity (pronation, abduction, etc.), accentuated pain on manipulation and use of the feet, indications of swelling on use of the feet, and characteristic callosities.  A 50 percent rating is warranted for pronounced bilateral acquired flatfoot manifested by marked pronation, extreme tenderness of the plantar surfaces of the feet, and marked inward displacement and severe spasm of the tendo achillis on manipulation which is not improved by orthopedic shoes or appliances.  38 C.F.R. § 4.71a, Diagnostic Code 5276.

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21 (2015).

After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 4.3 (2015).

The Veteran's entire history is reviewed when making disability evaluations.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 4.1.  Where the question for consideration is propriety of the initial evaluation assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of "staged rating" is required.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).

Additionally, the anti-pyramiding provision of 38 C.F.R. § 4.14 directs that the evaluation of the 'same disability' or, more appropriately in this case, the 'same manifestation' under various diagnoses is to be avoided.  Indeed, in Esteban v. Brown, 6 Vet. App. 259 (1994), the Court held that, for purposes of determining whether a Veteran is entitled to separate ratings for different problems or residuals of an injury, without violating the prohibition against pyramiding, the critical element is that none of the symptomatology for any one of the conditions is duplicative of, or overlapping with the symptomatology of the other conditions.

The Board will consider not only the criteria of the currently assigned diagnostic code, but also the criteria of other potentially applicable diagnostic codes.

Here, the Veteran is competent to testify on factual matters of which he has first-hand knowledge.  Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  He is also competent to report symptoms of bilateral foot pain.  Layno v. Brown, 6 Vet. App. 465, 469-71 (1994).  He is competent to describe his symptoms and their effects on employment and daily activities.

Records show that the Veteran was treated in active service for complaints of painful flat feet due to wearing boots that were too big for him, and that he was given arch supports.  

The report of a June 2007 VA examination reflects a history of bilateral flat foot and progressive foot pain as well.  The Veteran reported "arch type" pain and reported wearing special inserts in his shoes to protect his feet.  His activities of daily living or usual occupation were not affected.

Examination in June 2007 reveals evidence of mild pes planus bilaterally, with the left side slightly worse than the right.  There was normal insertion of the Achilles tendon and normal alignment.  The examiner noted some mild tenderness to palpation along the medial arches.  Otherwise, the foot examination was within normal limits with normal ranges of motion.  No other medical treatment or corrective devices were required.  There were no abnormal weight-bearing or functional limitations, and no pain on manipulation of the feet.  There was no effect on usual occupation.  Diagnosis was mild bilateral symptomatic pes planus.

Private records, dated in October 2011, show complaints of dark spots to the bottom of both feet, which were resolving.  The Veteran reported an eruption over the plantar aspect of both feet, which had been present for approximately six-to-eight weeks.  He denied a similar problem on his hands, although the examiner noted that the lesions were seemingly extending up legs and arms and back.  The Veteran denied similar problems previously; records show treatment with two different antibiotics.  The assessment was rule-out tinea pedis with secondary infection.  The Veteran was given cream to apply, and that he was to return in three months for a culture of the feet.

The report of a March 26, 2014 VA examination includes a medical history reflecting that the Veteran's bilateral pes planus was treated with shoe inserts.  Signs and symptoms of pes planus at that time included pain on use of the feet.  There was no pain on manipulation of the feet, and no indication of swelling on use or of characteristic calluses.  The Veteran's symptoms were relieved by arch supports (or by built-up shoes or orthotics).  There was no extreme tenderness of plantar surface of either foot.

Examination in March 2014 revealed decreased longitudinal arch height on weight-bearing of both feet.  There was no objective evidence of marked deformity of either foot; nor was there marked pronation.  The examiner noted that the weight-bearing line did not fall over or medial to the great toe, and there was no "inward" bowing of the Achilles tendon.  Other than corrective shoes or orthotic inserts, the Veteran did not use any assistive devices for walking.  His flat foot condition did not impact his ability to work.  The examiner also noted that there was no additional increased pain, weakness, fatigability, or incoordination that could significantly limit functional ability during flare-ups, or when the joint was used repeatedly over a period of time.

Also in March 2014, the Veteran reported experiencing much pain from flat feet that were visually swollen.  X-rays taken of each foot in June 2015 revealed moderate-to-moderately advanced osteoarthritic degenerative changes of the right first metatarsophalangeal joint, and mild osteoarthritic degenerative changes of the left first metatarsophalangeal joint.

In September 2015, the Veteran testified that he did not have problems with his feet prior to active service.

During a March 2016 VA examination, the Veteran reported some tenderness to palpation at the area of the medial longitudinal arch bilaterally.  He described persistent pain in the area of the arches of the feet, especially in the left foot.  He reported that the pain had gotten worse over the past eight years, and described an intensity level of pain as 10/10 when severe, and as 5/5 when mild.  The examiner reviewed the Veteran's medical history, and noted that treatment consisted of in-shoe orthotics for the Veteran's bilateral pes planus.

Examination in March 2016 revealed a mild decrease in longitudinal arch height bilaterally on weight-bearing, and the Veteran reported flare-ups of pain with weight-bearing activity.  The examiner noted that the Veteran had pain on use of the feet, and that the pain was accentuated on use.  There was no pain on manipulation of the feet, and no indication of swelling on use.  There were neither characteristic callouses nor extreme tenderness of plantar surface on either foot.  There was no objective evidence of marked deformity.  The examiner did not find marked pronation of either foot, and the weight-bearing line did not fall over or medial to the great toe.  There was no objective evidence of "inward" bowing, marked inward displacement, or severe spasm of the Achilles tendon.  The examiner noted that the Veteran had normal mobility with reports of pain and no functional loss of either foot.

The March 2016 examiner also noted that the Veteran could have problems in occupational settings that require prolonged standing and prolonged walking, and that he could reliably perform other types of work.  Following physical examination, the March 2016 examiner opined that the Veteran's bilateral pes planus was of mild severity.

For the Rating Period from November 30, 2006, to March 26, 2014

In this case, the June 2007 examiner found, at most, mild tenderness to palpation and symptomatic bilateral pes planus.  No functional impairment has been demonstrated.  Here, there is no evidence of marked deformity, swelling, or callosities; or pain on manipulation and use of the feet.  Rather, the Board notes that the Veteran complained of pain during active service.  Given clinical findings of symptomatic bilateral pes planus throughout the appeal, the Board finds it unlikely that the Veteran became worse on the day of examination in March 2014.  For these reasons, the Board finds that an initial 30 percent disability evaluation is warranted under Diagnostic Code 5276 for accentuated pain on use of both feet.

In this case, the evidence does not reflect pronounced bilateral acquired flatfoot manifested by marked pronation, extreme tenderness of the plantar surfaces of the feet, and marked inward displacement and severe spasm of the Achilles tendon on manipulation, to warrant an initial rating in excess of 30 percent.  Marked deformity is not demonstrated.

For the Rating Period from March 26, 2014

In this case, the evidence reveals, at most, pain on use of the feet that is accentuated and produces no more than severe bilateral functional impairment.  Here, the Veteran reported swelling on use of the feet.  The evidence does not reveal weight-bearing lines over or medial to the great toes, and there is no evidence of inward bowing of the Achilles tendon.  Given these clinical findings of disability, the evidence supports no more than the currently assigned 30 percent evaluation, pursuant to Diagnostic Code 5276.

Here, the overall evidence is equivalent to no more than severe bilateral acquired flatfoot.  There is no basis for the Board to find that even with use, the Veteran's bilateral pes planus has been so disabling as to warrant assignment of a disability evaluation in excess of 30 percent under Diagnostic Code 5276.  Pronounced bilateral pes planus is not demonstrated.

In this regard, the Board finds that a higher rating is not warranted solely on the basis of the Veteran's pain.  The primary manifestation of the Veteran's bilateral pes planus is pain on weightbearing-i.e., functional use.  Specifically, evaluation under Diagnostic Code 5276 contemplates pain on manipulation and use of the feet.  Hence, no higher evaluation is assignable on this basis.  See DeLuca, Vet. App. at 204-7; 38 C.F.R. §§ 4.40, 4.45, 4.59.  In this regard, the effects of functional loss due to pain are the foundations of the currently assigned 30 percent disability rating.  

The Board has considered evaluating the Veteran's bilateral pes planus under alternative diagnostic codes.  In the absence of evidence showing the disability more nearly approximates all toes tending to dorsiflexion, limitation of dorsiflexion at the ankle to the right angle, and marked tenderness under the metatarsal heads, or marked contraction of the plantar fascia with dropped forefoot, all toes hammer toes, very painful callosities, or marked varus deformity, there is no basis for assignment of higher initial disability evaluations under Diagnostic Code 5278, pertaining to acquired pes cavus.

The Board has also considered whether the disability should be rated pursuant to Diagnostic Code 5284 pertaining to other foot injuries.  However, in this case, the symptoms of disability are analogous to those of pes planus, as he has accentuated pain on use of both feet.  As his disability picture squarely fits within the criteria set forth for a 30 percent evaluation under Diagnostic Code 5276, this is the most appropriate code under which to rate the disability.
 
Again, the evidence as a whole fails to show that the Veteran's disability has met the criteria for a disability rating in excess of 30 percent at any time.  The Board has considered the Veteran's lay assertions regarding severity and finds that they support a 30 percent, but no higher, disabilitiy evaluation.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.7, 4.21.  

Lastly, the Board has considered the possibility of assigning separate disability ratings with respect to each foot; however, as Diagnostic Code 5276 clearly contemplates bilateral symptomatology, there is no legal basis for doing so.  See 38 C.F.R. § 4.20 (2015) (providing for rating by analogy when there is no rating code provision for evaluating a specific disability). 

With regard to assigning a separate rating for arthritis, the Board again finds that there is no basis for doing so.  Painful motion is an element contemplated in evaluating the Veteran's bilateral pes planus under Diagnostic Code 5276.  See 38 C.F.R. § 4.57.  Specifically, anatomical changes in the relationship of the foot and leg as compared to normal; demonstrable tenderness and manipulation of the foot; and other evidence of pain with weight-bearing are the foundations of the assigned 30 percent disability rating.  As noted above, arthritis is rated based on limitation of motion of the joint under the applicable diagnostic code.  The Board emphasizes that evaluation of the same symptoms under two different diagnostic codes is prohibited.  See 38 C.F.R. § 4.14 (2015).  

Finally, the potential application of 38 C.F.R. § 3.321(b)(1) has also been considered.  See Thun v. Peake, 22 Vet. App. 111 (2008); Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability are inadequate. Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the rating schedule.  Thun v. Peake, 22 Vet. App. 111 (2008). 

If the criteria reasonably describe the Veteran's disability level and symptoms, then the Veteran's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, VA must determine whether the Veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization"). When the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-i.e., a determination of whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating. Id.  

Here, the symptomatology and impairment caused by the Veteran's service-connected disability is specifically contemplated by the rating criteria.  Specifically, he has pain that is accentuated on use of the feet.  Any functional impairment is contemplated in the rating criteria for foot disorders.  There are no other ratable symptoms stemming from the disability that are not currently considered in the rating criteria.  Thus, the Board finds that the rating criteria adequately cover his symptoms.

In this case, comparing the Veteran's disability level and symptomatology to the rating schedule, the Board finds that the degree of disability throughout the rating periods under consideration is contemplated by the rating schedule; therefore, the assigned ratings are adequate. In the absence of exceptional factors associated with the disability (i.e., no frequent hospitalizations, no interference with work), the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  As such, referral for consideration for an extraschedular evaluation is not warranted.  See 38 C.F.R. § 3.321(b)(1); Thun v. Peake, 22 Vet. App. 111 (2008); Bagwell v. Brown, 8 Vet. App. 337, 339 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). 

Finally, a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Johnson v. McDonald, 762 F.3d 1362 (2014).  In this case, the Veteran is service-connected only for bilateral pes planus.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may 






	(CONTINUED ON NEXT PAGE)



be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

  
ORDER

For the period from November 30, 2006, to March 25, 2014, an initial disability rating of no more than 30 percent for bilateral pes planus is allowed, subject to the regulations governing the award of monetary benefits.

For the period from March 26, 2014, a disability rating in excess of 30 percent for bilateral pes planus is denied.



____________________________________________
H. N. SCHWARTZ
 Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


